Exhibit 10.4

 

[FORM OF] DEED OF INDEMNIFICATION

 

THIS DEED OF INDEMNIFICATION (this “Agreement”), dated as
of                           , 2016, is made by and between Tyco International
plc (company number 543654, in the process of changing its name to Johnson
Controls International plc, and hereinafter referred to as “Johnson Controls”),
an Irish public limited company, and [·] (“Indemnitee”).

 

WHEREAS, it is essential to Johnson Controls to retain and attract as directors,
secretary and officers the most capable persons available;

 

WHEREAS, Indemnitee is a director, secretary or officer of Johnson Controls;

 

WHEREAS, each of Johnson Controls and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors and
officers of companies;

 

WHEREAS, in recognition of Indemnitee’s need for (i) substantial protection
against personal liability, (ii) specific contractual assurance that such
protection will be available to Indemnitee (regardless of, among other things,
any amendment to or revocation of Johnson Controls’ Articles of Association or
any change in the composition of Johnson Controls’ Board of Directors or
acquisition transaction relating to Johnson Controls), Johnson Controls wishes
to provide in this Agreement for the indemnification by Johnson Controls of
Indemnitee as set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the above premises and of Indemnitee
continuing to serve Johnson Controls directly or, at its request, with another
Enterprise, and intending to be legally bound hereby, the parties agree as
follows:

 

1.                                      Certain Definitions.

 

(a) Affiliate: any corporation or other person or entity that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the person specified.

 

(b) Board: the Board of Directors of Johnson Controls.

 

(c) Change in Control: shall be deemed to have occurred if:

 

(i) any “person,” as such term is used in Sections 3(a)(9) and 13(d) of the
Exchange Act, becomes a “beneficial owner,” as such term is used in Rule 13d-3
promulgated under the Exchange Act, of 50% or more of the Voting Shares (as
defined below) of Johnson Controls;

 

(ii) the majority of the Board consists of individuals other than Incumbent
Directors, which term means the members of the Board as of the date hereof,
provided that any person becoming a director subsequent to such time whose
election or nomination for election was supported by three-quarters of the
directors who immediately prior to such election or nomination for election
comprised the Incumbent Directors shall be considered to be an Incumbent
Director;

 

1

--------------------------------------------------------------------------------


 

(iii) Johnson Controls adopts any plan of liquidation providing for the
distribution of all or substantially all of its assets;

 

(iv) all or substantially all of the assets or business of Johnson Controls is
disposed of pursuant to a merger, consolidation or other transaction (unless the
shareholders of Johnson Controls immediately prior to such a merger,
consolidation or other transaction beneficially own, directly or indirectly, in
substantially the same proportion as they owned the Voting Shares of Johnson
Controls, all of the Voting Shares or other ownership interests of the entity or
entities, if any, that succeed to the business of Johnson Controls); or

 

(v) Johnson Controls combines with another company and is the surviving entity
but, immediately after the combination, the shareholders of Johnson Controls
immediately prior to the combination hold, directly or indirectly, 50% or less
of the Voting Shares of the combined company (there being excluded from the
number of shares held by such shareholders, but not from the Voting Shares of
the combined company, any shares received by Affiliates of such other company in
exchange for shares of such other company), provided, however, that any
occurrence that would, in the absence of this proviso, otherwise constitute a
Change in Control pursuant to any of clause (i), (iii), (iv) or (v) above, shall
not constitute a Change in Control if such occurrence is approved by a majority
of the directors on the Board who were directors immediately prior to such
occurrence,

 

PROVIDED THAT, in each case a Change in Control does not involve the merger of
Jagara Merger Sub LLC, a Wisconsin limited liability company and a wholly owned
subsidiary of Johnson Controls, with and into Johnson Controls, Inc. pursuant to
the Agreement and Plan of Merger dated January 24, 2016 entered into by and
among Johnson Controls, Jagara Merger Sub LLC, and Johnson Controls, Inc..

 

(d) Enterprise: Johnson Controls and any other corporation, body corporate,
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of Johnson
Controls or an Affiliate of Johnson Controls as a director, officer, secretary,
trustee, general partner, managing member, fiduciary, board of directors’
committee member, employee or agent.

 

(e) Exchange Act: the U.S. Securities Exchange Act of 1934, as amended.

 

(f) Expenses: any expense, liability, or loss, including attorneys’ fees,
judgments, fines, ERISA excise taxes and penalties, amounts paid or to be paid
in settlement, any interest, assessments, or other charges imposed thereon, any
federal, state, local, or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement, and all other costs and
obligations, paid or incurred in connection with investigating, defending,
prosecuting (subject to Section 2(b)), being a witness in, participating in
(including on appeal), or preparing for any of the foregoing in, any Proceeding
relating to any Indemnifiable Event.  Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent.

 

2

--------------------------------------------------------------------------------


 

(g) Indemnifiable Event: any event or occurrence that takes place either prior
to or after the execution of this Agreement, related to the fact that Indemnitee
is or was a director, officer, secretary or employee of Johnson Controls, or
while a director, secretary or officer of Johnson Controls is or was serving at
the request of Johnson Controls or an Affiliate of Johnson Controls as a
director, officer, secretary, employee, trustee, agent, or fiduciary of another
foreign or domestic corporation, partnership, body corporate, company, joint
venture, employee benefit plan, trust, or other Enterprise, or related to
anything done or not done by Indemnitee in any such capacity, whether or not the
basis of the Proceeding is alleged action in an official capacity as a director,
officer, secretary, employee, trustee, agent, or fiduciary or in any other
capacity while serving as a director, officer, secretary, employee, trustee,
agent, or fiduciary.

 

(h) Independent Counsel: the meaning specified in Section 3.

 

(i) Proceeding: any threatened, pending, or completed action, suit, or
proceeding or any alternative dispute resolution mechanism (including an action
by or in the right of Johnson Controls), or any inquiry, hearing, tribunal or
investigation, whether conducted by Johnson Controls or any other party, that
Indemnitee in good faith believes might lead to the institution of any such
action, suit, or proceeding, whether civil, criminal, administrative,
investigative, or other, or otherwise might give rise to adverse consequences or
findings in respect of the Indemnitee.

 

(j) Reviewing Party: the meaning specified in Section 3.

 

(k) Voting Shares: shares of any class or classes having general voting power
under ordinary circumstances, in the absence of contingencies, to elect the
directors (or similar function) of an Enterprise.

 

2.                                      Agreement to Indemnify.

 

(a) General Agreement. In the event Indemnitee was, is, or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Proceeding by reason of (or arising in part
out of) an Indemnifiable Event, Johnson Controls shall indemnify Indemnitee from
and against any and all Expenses to the fullest extent permitted by law, as the
same exists or may hereafter be amended or interpreted (but in the case of any
such amendment or interpretation, only to the extent that such amendment or
interpretation permits Johnson Controls to provide broader indemnification
rights than were permitted prior thereto). For the purposes of this Agreement,
the meaning of the phrase “to the fullest extent permitted by law” shall
include, but not be limited to: (i) to the fullest extent permitted by the
provisions of Irish law and/or the Articles of Association or constitution of
Johnson Controls that authorize, permit or contemplate indemnification by
agreement, court action or corresponding provisions of any amendment to or
replacement of such provisions; and (ii) to the fullest extent authorized or
permitted by any amendments to or replacements of Irish law and/or the Articles
of Association or constitution of Johnson Controls adopted after the date of
this Agreement that increase the extent to which a company may indemnify its
directors or secretary.

 

(b) Initiation of Proceeding. Notwithstanding anything in this Agreement to the
contrary, Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with any Proceeding initiated by Indemnitee against
Johnson Controls or any of its Affiliates or any director,

 

3

--------------------------------------------------------------------------------


 

officer or employee of Johnson Controls or any of its Affiliates unless
(i) Johnson Controls has joined in or the Board has consented to the initiation
of such Proceeding; (ii) the Proceeding is one to enforce indemnification rights
under Section 4; or (iii) the Proceeding is instituted after a Change in Control
and Independent Counsel has approved its initiation.

 

(c) Mandatory Indemnification.  Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, Indemnitee
shall be indemnified by Johnson Controls hereunder against all Expenses incurred
in connection therewith.

 

(d) Partial Indemnification.  If Indemnitee is entitled under any provision of
this Agreement to indemnification by Johnson Controls for some or a portion of
Expenses, but not, however, for the total amount thereof, Johnson Controls shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

 

(e) Prohibited Indemnification.  No indemnification pursuant to this Agreement
shall be paid by Johnson Controls:

 

(i) on account of any Proceeding in which a final and non-appealable judgment is
rendered against Indemnitee for an accounting of profits made from the purchase
or sale by Indemnitee of securities of Johnson Controls pursuant to the
provisions of Section 16(b) of the Exchange Act or similar provisions of any
federal, state, or local laws;

 

(ii) if a court of competent jurisdiction by a final and non-appealable
judgment, shall determine that such indemnification is not permitted under
applicable law;

 

(iii) on account of any Proceeding relating to an Indemnifiable Event as to
which the Indemnitee has been convicted of a crime constituting a felony under
the laws of the jurisdiction where the criminal action had been brought (or,
where a jurisdiction does not classify any crime as a felony, a crime for which
Indemnitee is sentenced to death or imprisonment for a term exceeding one year);
or

 

(iv) on account of any Proceeding brought by Johnson Controls or any of its
subsidiaries against Indemnitee.

 

3.                                      Reviewing Party; Exhaustion of Remedies.

 

(a) Prior to any Change in Control, the reviewing party (the “Reviewing Party”)
shall be any appropriate person or body consisting of a member or members of the
Board or any other person or body appointed by the Board who is not a party to
the particular Proceeding with respect to which Indemnitee is seeking
indemnification; after a Change in Control, the Independent Counsel referred to
below shall become the Reviewing Party.  With respect to all matters arising
after a Change in Control concerning the rights of Indemnitee to indemnity
payments and Expense advances under this Agreement, the Indemnification
Agreement, dated as of the date hereof, between Tyco Fire & Security (US)
Management, Inc., (“Tyco Management”), and Indemnitee (the “Tyco Management
Indemnification Agreement”) or any other agreement to which Johnson Controls or
any of its Affiliates is a party or under applicable law, Johnson Controls’
Articles of

 

4

--------------------------------------------------------------------------------


 

Association, constitution or the certificate of incorporation or bylaws of Tyco
Management (the “Tyco Management Organizational Documents”) now or hereafter in
effect relating to indemnification for Indemnifiable Events, Johnson Controls
and Tyco Management shall seek legal advice only from independent counsel
(“Independent Counsel”) selected by Indemnitee and approved by Johnson Controls
(which approval shall not be unreasonably withheld), and who has not otherwise
performed services for Johnson Controls, Tyco Management or the Indemnitee
(other than in connection with indemnification matters) within the last five
years.  The Independent Counsel shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing Johnson Controls, Tyco Management or
Indemnitee in an action to determine Indemnitee’s rights under this Agreement. 
Such counsel, among other things, shall render its written opinion to Johnson
Controls, Tyco Management and Indemnitee as to whether and to what extent the
Indemnitee should be permitted to be indemnified under applicable law.  In doing
so, the Independent Counsel may consult with (and rely upon) counsel in any
appropriate jurisdiction who would qualify as Independent Counsel (“Local
Counsel”).  To the fullest extent permitted by law, Johnson Controls agrees to
pay the reasonable fees of the Independent Counsel and the Local Counsel and to
indemnify fully such counsel against any and all expenses (including attorneys’
fees), claims, liabilities, loss, and damages arising out of or relating to this
Agreement or the engagement of Independent Counsel or the Local Counsel pursuant
hereto.

 

(b) The Tyco Management Indemnification Agreement provides that, prior to making
written demand on Tyco Management for indemnification pursuant to
Section 4(a) of the Tyco Management Indemnification Agreement or making a
request for Expense Advance (as defined in the Tyco Management Indemnification
Agreement) pursuant to Section 2(c) of the Tyco Management Indemnification
Agreement, Indemnitee shall (i) seek such indemnification or Expense Advance, as
applicable, under any applicable insurance policy and (ii) request that Johnson
Controls consider in its discretion whether to make such indemnification or
Expense Advance, as applicable.  Upon any such request by Indemnitee of Johnson
Controls, Johnson Controls shall consider whether to make such indemnification
or Expense Advance, as applicable, based on the facts and circumstances related
to the request.  Johnson Controls may require, as a condition to making any
indemnification or Expense Advance, as applicable, that Indemnitee enter into an
agreement providing for such indemnification or Expense Advance, as applicable,
to be made subject to substantially the same terms and conditions applicable to
an indemnification or Expense Advance, as applicable, by Tyco Management under
the Tyco Management Indemnification Agreement (including, without limitation,
conditioning any Expense Advance upon delivery to Johnson Controls of an
undertaking of the type described in clause (i) of the proviso to
Section 2(c) of the Tyco Management Indemnification Agreement).

 

4.                                      Indemnification Process and Appeal.

 

(a) Indemnification Payment. Indemnitee shall be entitled to indemnification of
Expenses, and shall receive payment thereof, from Johnson Controls in accordance
with this Agreement as soon as practicable after Indemnitee has made written
demand on Johnson Controls for indemnification, unless the Reviewing Party has
given a written opinion to Johnson Controls that Indemnitee is not entitled to
indemnification under applicable law.

 

5

--------------------------------------------------------------------------------


 

(b) Adjudication or Arbitration. (i) Regardless of any action by the Reviewing
Party, if Indemnitee has not received full indemnification within thirty days
after making a demand or request in accordance with Section 4(a) (a
“Nonpayment”), Indemnitee shall have the right to enforce its indemnification
rights under this Agreement by commencing litigation in any court located in the
country of Ireland (an “Irish Court”) having subject matter jurisdiction thereof
seeking an initial determination by the court or by challenging any
determination by the Reviewing Party or any aspect thereof.  Any determination
by the Reviewing Party not challenged by Indemnitee in any such litigation shall
be binding on Johnson Controls, Tyco Management and Indemnitee.  The remedy
provided for in this Section 4 shall be in addition to any other remedies
available to Indemnitee at law or in equity.  Johnson Controls, Tyco Management
and Indemnitee hereby irrevocably and unconditionally (A) consent to submit to
the non-exclusive jurisdiction of the Irish Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (B) waive any
objection to the laying of venue of any such action or proceeding in the Irish
Court, and (C) waive, and agree not to plead or to make, any claim that any such
action or proceeding brought in the Irish Court has been brought in an improper
or inconvenient forum.  For the avoidance of doubt, nothing in this Agreement
shall limit any right Indemnitee may have under applicable law to bring any
action or proceeding in any other court.

 

(ii) Alternatively, in the case of a Nonpayment, Indemnitee, at his or her
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association.

 

(iii) In the event that a determination shall have been made pursuant to
Section 4(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 4(b) shall be conducted in all respects as a de novo trial, or
arbitration, on the merits, and Indemnitee shall not be prejudiced by reason of
that adverse determination.  In any judicial proceeding or arbitration commenced
pursuant to this Section 4(b) Johnson Controls shall have the burden of proving
Indemnitee is not entitled to indemnification.

 

(iv) In the event that Indemnitee, pursuant to this Section 4(b), seeks a
judicial adjudication of or an award in arbitration to enforce his or her rights
under, or to recover damages for breach of, this Agreement, and it is determined
in said judicial adjudication or arbitration that Indemnitee is entitled to
receive all of the indemnification sought, Indemnitee shall be entitled to
recover from Johnson Controls, and shall be indemnified by Johnson Controls
against, any and all Expenses actually and reasonably incurred by him in such
judicial adjudication or arbitration.  If it shall be determined in said
judicial adjudication or arbitration that Indemnitee is entitled to receive part
but not all of the indemnification sought, the Indemnitee shall be entitled to
recover from Johnson Controls, and shall be indemnified by Johnson Controls
against, any and all Expenses reasonably incurred by Indemnitee in connection
with such judicial adjudication or arbitration.

 

(c) Defense to Indemnification, Burden of Proof, and Presumptions. (i) It shall
be a defense to any action brought by Indemnitee against Johnson Controls to
enforce this Agreement that it is not permissible under applicable law for
Johnson Controls to indemnify Indemnitee for the amount claimed.

 

6

--------------------------------------------------------------------------------


 

(ii) In connection with any action or any determination by the Reviewing Party
or otherwise as to whether Indemnitee is entitled to be indemnified hereunder,
the burden of proving such a defense or determination shall be on Johnson
Controls.

 

(iii) Neither the failure of the Reviewing Party to have made a determination
prior to the commencement of such action by Indemnitee that indemnification of
the Indemnitee is proper under the circumstances because Indemnitee has met the
standard of conduct set forth in applicable law, nor an actual determination by
the Reviewing Party that the Indemnitee had not met such applicable standard of
conduct, shall, of itself, be a defense to the action or create a presumption
that the Indemnitee has not met the applicable standard of conduct.

 

(iv) For purposes of this Agreement, to the fullest extent permitted by law, the
termination of any claim, action, suit, or proceeding, by judgment, order,
settlement (whether with or without court approval), conviction, or upon a plea
of nolo contendere, or its equivalent, shall not, of itself, create a
presumption that Indemnitee did not meet any particular standard of conduct or
have any particular belief or that a court has determined that indemnification
is not permitted by applicable law.

 

(v) For purposes of any determination of good faith, to the fullest extent
permitted by law, Indemnitee shall be deemed to have acted in good faith if
Indemnitee’s action is based on the records or books of account of any
Enterprise, including financial statements, or on information supplied to
Indemnitee by the management of such Enterprise in the course of their duties,
or on the advice of legal counsel for such Enterprise or on information or
records given or reports made to such Enterprise by an independent certified
public accountant or by an appraiser or other expert selected by such
Enterprise.  The provisions of this Section 4(c)(v) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which Indemnitee may
be deemed or found to have met the applicable standard of conduct set forth in
applicable law.

 

(vi) The knowledge and/or actions, or failure to act, of any other director,
trustee, partner, managing member, fiduciary, officer, agent or employee of any
Enterprise shall, to the fullest extent permitted by law, not be imputed to
Indemnitee for purposes of determining any right to indemnification under this
Agreement.

 

(vii) To the fullest extent permitted by law, Johnson Controls shall be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Agreement that the procedures or presumptions of this Agreement
are not valid, binding and enforceable and shall stipulate in any court or
before any arbitrator that Johnson Controls is bound by all the provisions of
this Agreement.

 

5.                                      Indemnification for Expenses Incurred in
Enforcing Rights. In addition to Indemnitee’s rights under Section 4(b)(iv),
Johnson Controls shall indemnify Indemnitee to the fullest extent permitted by
law against any and all Expenses that are incurred by Indemnitee in connection
with any action brought by Indemnitee:

 

(a) for indemnification or advance payment of Expenses under any agreement to
which Johnson Controls or any of its Affiliates is a party (other than this
Agreement) or under applicable law, Johnson Controls’ Articles of Association,
constitution or the Tyco Management Organizational

 

7

--------------------------------------------------------------------------------


 

Documents now or hereafter in effect relating to indemnification or advance
payment of  Expenses for Indemnifiable Events (it being specified, for the
avoidance of doubt, that this clause (a) shall not be deemed to provide
Indemnitee with a right to the indemnification or advance payment of Expenses
being sought in such action), and/or

 

(b) for recovery under directors’ and officers’ liability insurance policies
maintained by Johnson Controls,

 

but, in either case, only in the event that Indemnitee ultimately is determined
to be entitled to such indemnification or expense advance or insurance recovery,
as the case may be.

 

6.                                      Notification and Defense of Proceeding.

 

(a) Notice.  Promptly after receipt by Indemnitee of notice of the commencement
of any Proceeding, Indemnitee shall, if a claim in respect thereof is to be made
against Johnson Controls under this Agreement, notify Johnson Controls and Tyco
Management of the commencement thereof; but the omission so to notify Johnson
Controls and Tyco Management will not relieve Johnson Controls from any
liability that it may have to Indemnitee, except as provided in Section 6(c).

 

(b) Defense.  With respect to any Proceeding as to which Indemnitee notifies
Johnson Controls and Tyco Management of the commencement thereof, Johnson
Controls will be entitled to participate in the Proceeding at its own expense
and except as otherwise provided below, to the extent Johnson Controls so
wishes, it may assume the defense thereof with counsel reasonably satisfactory
to Indemnitee.  After notice from Johnson Controls to Indemnitee of its election
to assume the defense of any Proceeding, Johnson Controls shall not be liable to
Indemnitee under this Agreement or otherwise for any Expenses subsequently
incurred by Indemnitee in connection with the defense of such Proceeding other
than reasonable costs of investigation or as otherwise provided below.
Indemnitee shall have the right to employ legal counsel in such Proceeding, but
all Expenses related thereto incurred after notice from Johnson Controls of its
assumption of the defense shall be at Indemnitee’s expense unless: (i) the
employment of legal counsel by Indemnitee has been authorized by Johnson
Controls, (ii) Indemnitee has reasonably determined that there may be a conflict
of interest between Indemnitee and Johnson Controls in the defense of the
Proceeding, (iii) after a Change in Control, the employment of counsel by
Indemnitee has been approved by the Independent Counsel, or (iv) Johnson
Controls shall not in fact have employed counsel to assume the defense of such
Proceeding, in each of which cases all Expenses of the Proceeding shall be borne
by Johnson Controls to the fullest extent permitted by law. Johnson Controls
shall not be entitled to assume the defense of any Proceeding (x) brought by or
on behalf of Tyco Management or Johnson Controls, (y) as to which Indemnitee
shall have made the determination provided for in (ii) above or (z) after a
Change in Control (it being specified, for the avoidance of doubt, that Johnson
Controls may assume defense of any such proceeding described in this sentence
with Indemnitee’s consent, provided that any such consent shall not affect the
rights of Indemnitee under the foregoing provisions of this Section 6(b)).

 

(c) Settlement of Claims.  Johnson Controls shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without Johnson Controls’ written consent, such
consent not to be unreasonably withheld; provided,

 

8

--------------------------------------------------------------------------------


 

however, that if a Change in Control has occurred, Johnson Controls shall be
liable for indemnification of Indemnitee for amounts paid in settlement if the
Independent Counsel has approved the settlement.  Johnson Controls shall not
settle any Proceeding in any manner that would impose any penalty or limitation
on Indemnitee without Indemnitee’s written consent.  Johnson Controls shall not
be liable to indemnify the Indemnitee under this Agreement with regard to any
judicial award if Johnson Controls was not given a reasonable and timely
opportunity, at its expense, to participate in the defense of such action;
Johnson Controls’ liability hereunder shall not be excused if assumption of the
defense of the Proceeding by Johnson Controls was barred by this Agreement.

 

7.                                      Establishment of Trust. In the event of
a Change in Control Johnson Controls shall, upon written request by Indemnitee,
create a trust for the benefit of the Indemnitee (the “Trust”) and from time to
time upon written request of Indemnitee shall fund the Trust in an amount
sufficient to satisfy any and all Expenses reasonably anticipated at the time of
each such request (a) to be incurred in connection with investigating, preparing
for, participating in, and/or defending any Proceeding relating to an
Indemnifiable Event and (b) to be indemnifiable pursuant to this Agreement.  The
amount or amounts to be deposited in the Trust pursuant to the foregoing funding
obligation shall be determined by the Independent Counsel.  The terms of the
Trust shall provide that (i) the Trust shall not be revoked or the principal
thereof invaded without the written consent of the Indemnitee, (ii) the Trust
shall continue to be funded by Johnson Controls in accordance with the funding
obligation set forth above, (iii) the Trustee shall promptly pay to the
Indemnitee all amounts for which the Indemnitee shall be entitled to
indemnification pursuant to this Agreement, and (iv) all unexpended funds in the
Trust shall revert to Johnson Controls upon a final determination by the
Independent Counsel or a court of competent jurisdiction, as the case may be,
that the Indemnitee has been fully indemnified under the terms of this
Agreement.  The trustee of the Trust (the “Trustee”) shall be chosen by the
Indemnitee.  Nothing in this Section 7 shall relieve Johnson Controls of any of
its obligations under this Agreement.  All income earned on the assets held in
the Trust shall be reported as income by Johnson Controls for federal, state,
local, and foreign tax purposes.  Johnson Controls shall pay all costs of
establishing and maintaining the Trust and shall indemnify the Trustee against
any and all expenses (including attorney’s fees), claims, liabilities, loss, and
damages arising out of or relating to this Agreement or the establishment and
maintenance of the Trust.

 

8.                                      Non-Exclusivity.  The rights of
Indemnitee hereunder shall be in addition to any other rights Indemnitee may
have under Johnson Controls’ Articles of Association, constitution, the Tyco
Management Organizational Documents, the Tyco Management Indemnification
Agreement, applicable law, or otherwise.  To the extent that a change in
applicable law (whether by statute or judicial decision) permits greater
indemnification than would be afforded currently under Johnson Controls’
Articles of Association, constitution, the Tyco Management Organizational
Documents, the Tyco Management Indemnification Agreement, applicable law or this
Agreement, it is the intent of the parties that Indemnitee enjoy by this
Agreement the greater benefits so afforded by such change.

 

9.                                      Exclusions.  In addition to and
notwithstanding any other provision of this Agreement to the contrary, Johnson
Controls shall not be obligated under this Agreement to make any payment
pursuant to this Agreement for which payment is expressly prohibited by law
(including, with respect to any director or secretary of Johnson Controls, in
respect of any liability expressly

 

9

--------------------------------------------------------------------------------


 

prohibited from being indemnified pursuant to section 235 of the Irish Companies
Act 2014 (as amended from time to time and including any successor provisions),
but (i) in no way limiting any rights under section 233 or section 234 of the
Irish Companies Act 2014 (each as amended from time to time and including any
successor provisions), and (ii) to the extent any such limitations or
prescriptions are amended or determined by a court of a competent jurisdiction
to be void or inapplicable, or relief to the contrary is granted, then the
Indemnitee shall receive the greatest rights then available under law.

 

10.                               Continuation of Contractual Indemnity or
Period of Limitations. All agreements and obligations of Johnson Controls
contained herein shall continue for so long as Indemnitee shall be subject to,
or involved in, any proceeding for which indemnification is provided pursuant to
this Agreement. Notwithstanding the foregoing, no legal action shall be brought
and no cause of action shall be asserted by or on behalf of Johnson Controls or
any Affiliate of Johnson Controls against Indemnitee, Indemnitee’s spouse,
heirs, executors, or personal or legal representatives after the expiration of
two years from the date of accrual of such cause of action, or such longer
period as may be required by the laws of Ireland under the circumstances. Any
claim or cause of action of Johnson Controls or its Affiliate shall be
extinguished and deemed released unless asserted by the timely filing and notice
of a legal action within such period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, the
shorter period shall govern.

 

11.                               Amendment of this Agreement. No supplement,
modification, or amendment of this Agreement shall be binding unless executed in
writing by each of the parties hereto. No waiver of any of the provisions of
this Agreement shall be binding unless in the form of a writing signed by the
party against whom enforcement of the waiver is sought, and no such waiver shall
operate as a continuing waiver. Except as specifically provided herein, no
failure to exercise or any delay in exercising any right or remedy hereunder
shall constitute a waiver thereof.

 

12.                               Subrogation. In the event of payment under
this Agreement, Johnson Controls shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee, who shall execute all
papers required and shall do everything that may be necessary to secure such
rights, including the execution of such documents necessary to enable Johnson
Controls effectively to bring suit to enforce such rights.

 

13.                               No Duplication of Payments. Johnson Controls
shall not be liable under this Agreement to make any payment in connection with
any claim made by Indemnitee to the extent Indemnitee has otherwise received
payment (under any insurance policy, Johnson Controls’ Articles of Association,
constitution, the Tyco Management Organizational Documents, the Tyco Management
Indemnification Agreement or otherwise) of the amounts otherwise indemnifiable
hereunder.

 

14.                               Obligations of Johnson Controls.  In the event
a Proceeding results in a judgment in Indemnitee’s favor or otherwise is
disposed of in a manner that allows Johnson Controls to indemnify Indemnitee in
connection with such Proceeding under the Articles of Association of Johnson
Controls as then in effect, Johnson Controls will provide such indemnification
to Indemnitee and will reimburse Tyco Management for any indemnification or
Expense Advance previously made by Tyco Management in connection with such
Proceeding.

 

10

--------------------------------------------------------------------------------


 

15.                               Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation, or otherwise to all or
substantially all of the business and/or assets of Johnson Controls), assigns,
spouses, heirs, and personal and legal representatives; provided, however, that
Tyco Management shall be a beneficiary of, and have the right to enforce,
Section 14 hereof.  Johnson Controls shall require and cause any successor
thereof (whether direct or indirect by purchase, merger, consolidation, or
otherwise) to all, substantially all, or a substantial part, of the business
and/or assets of Johnson Controls, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that Johnson Controls would
be required to perform if no such succession had taken place.  The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while serving in an indemnified capacity
pertaining to an Indemnifiable Event even though he may have ceased to serve in
such capacity at the time of any Proceeding or is deceased and shall inure to
the benefit of the heirs, executors, administrators, legatees and assigns of
such a person.

 

16.                               Severability.  If any provision (or portion
thereof) of this Agreement shall be held by a court of competent jurisdiction to
be invalid, void, or otherwise unenforceable, the remaining provisions shall
remain enforceable to the fullest extent permitted by law.  Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitation, each portion of this Agreement containing any provision held to be
invalid, void, or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, void or unenforceable.

 

17.                               Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of Ireland
applicable to contracts made and to be performed in such State without giving
effects to its principles of conflicts of laws.

 

18.                               Notices.  All notices, demands, and other
communications required or permitted hereunder shall be made in writing and
shall be deemed to have been duly given if delivered by hand, against receipt,
or mailed, postage prepaid, certified or registered mail, return receipt
requested, and addressed to Johnson Controls at:

 

Johnson Controls International plc

Unit 1202 Building 1000

City Gate

Mahon

Cork

Ireland

Attn: The General Counsel

 

and

 

Tyco Fire & Security (US) Management, Inc

9 Roszel Road

Princeton

New Jersey 08540

 

11

--------------------------------------------------------------------------------


 

United States

Attn: The General Counsel

 

And to Indemnitee at:

 

Johnson Controls, Inc.
5757 N. Green Bay Avenue
Milwaukee, WI  53201-0591

 

Notice of change of address shall be effective only when given in accordance
with this Section.  All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.

 

19.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have executed this Deed of Indemnification as a
deed with the intention that it be delivered on the date first written above.

 

GIVEN under the common seal of

 

 

TYCO INTERNATIONAL

 

 

PUBLIC LIMITED COMPANY

 

 

(IN THE PROCESS OF

 

 

CHANGING ITS NAME TO

 

 

JOHNSON CONTROLS

 

 

INTERNATIONAL PUBLIC

 

 

LIMITED COMPANY)

 

 

and DELIVERED as a DEED

 

 

 

 

Duly Authorised Signatory

 

SIGNED AND DELIVERED as a

 

 

deed

 

 

by [·]

 

 

in the presence of:

 

 

 

 

 

 

 

 

 

 

Indemnitee

Witness

 

 

 

 

 

Name of Witness:

 

 

 

 

 

Address of Witness:

 

 

 

 

 

Occupation of Witness:

 

 

 

--------------------------------------------------------------------------------